Citation Nr: 1518452	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a sleep disorder, secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include acid reflux and hiatal hernia, secondary to PTSD.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and intestinal problems, secondary to PTSD.

5.  Entitlement to service connection for erectile dysfunction, secondary to PTSD.

6.  Entitlement to service connection for fibromyalgia, secondary to service-connected PTSD.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a right hand disability, to include numbness.

9.  Entitlement to service connection for a left hand disability, to include numbness.

10.  Entitlement to service connection for a dental condition of loss of teeth #8 and #9 for compensation purposes.

11.  Entitlement to a rating in excess of 10 percent for facial scar of the chin.

12.  Entitlement to a higher initial rating for PTSD, rated as 50 percent disabling prior to February 12, 2013, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007, August 2008, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's file has since been moved to New York, New York.

The RO granted entitlement to service connection for PTSD in the November 2007 rating decision.  The August 2008 rating decision denied the Veteran's service connection claims.  The November 2007 rating decision denied the Veteran's service connection claims and his claim for a rating in excess of 10 percent for the scar on his chin.

In a May 2013 rating decision, the RO granted an increased rating of 50 percent for PTSD effective June 6, 2007, and of 70 percent from February 12, 2013.  The RO also granted separate 10 percent evaluations for painful horizontal scar of the left chin and a painful angled scar of the left chin, effective May 5, 2008.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the claims were not granted in full, they remain before the Board.

The issues of entitlement to service connection for a right ankle disability, a sleep disorder, secondary to PTSD, GERD, to include acid reflux and hiatal hernia, secondary to PTSD, a gastrointestinal disability, to include irritable bowel syndrome and intestinal problems, secondary to PTSD, erectile dysfunction, secondary to PTSD, fibromyalgia, secondary to service-connected PTSD, a cervical spine disability, a right hand disability, to include numbness, a left hand disability, to include numbness, and entitlement to a higher initial rating for PTSD, rated as 50 percent disabling prior to February 12, 2013, and as 70 percent disabling thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a dental disability for which compensation can be authorized.

2.  The Veteran has five stable scars on his chin, two of which are painful and separately rated, and no more than one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for loss of teeth for compensation purposes have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2014).

2.  The criteria for a rating in excess of 10 for facial scar of the chin are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to a dental condition for compensation purposes and entitlement to a higher rating for scars of the chin.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a letter dated in November 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2011 dental  examination.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination of his scars in February 2013.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Condition of Loss of Teeth

The Veteran seeks service connection for loss of teeth 8 and 9 for compensation purposes.  He was granted service connection for dental treatment purposes for teeth number 8 and 9 due to combat wounds or trauma in an October 2004 rating decision.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014); Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of "loss of substance of body of maxilla and mandible" which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").

The Veteran's service treatment records indicate the Veteran injured his teeth in service.  A September 1986 dental treatment record indicates the Veteran suffered trauma in a vehicle and was missing #9 tooth.  #8 tooth was very mobile.  By February 1987, both tooth #8 and 9 were missing.

The Veteran is separately service-connected for temporomandibular joint dysfunction (TMJ).  The Veteran's teeth and TMJ were evaluated at a VA examination in May 2011.  The VA examiner noted that the Veteran was missing teeth, including #8 and 9.  Periodontium showed mild to moderate amount of plaque and calculus throughout the mouth.  There was slight inflammation present throughout the mouth as exhibited by inflamed gums.  

There is no indication in the evidence of record that the Veteran had loss of teeth due to malunion or nonunion of the maxilla.

The Board does not contest the fact that the Veteran lost teeth in service due to in-service trauma.  However, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  As noted above, the Veteran has received service connection for treatment purposes for teeth 8 and 9.  

Accordingly, as the Veteran does not have loss of the substance of the body of the maxilla or the mandible, service connection for compensation purposes must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chin Scar

The Veteran asserts that he is entitled to a rating in excess of 10 percent for a facial scar of the chin, status post revision.  As noted above, in a May 2013 rating decision, the RO granted separate ratings of 10 percent for a painful horizontal scar of the left chin and 10 percent for a painful angled scar of the left chin, effective May 5, 2008.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected facial scars, chin, status-post revision, are currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7800.  The Veteran was assigned separate 10 percent ratings for painful scar, angled, left side of the chin and painful scar, horizontal, under left lip, on chin under 38 C.F.R. § 4.114, Diagnostic Code 7804.  

The rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a Veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim for an increased rating for his facial scars was received in May 2008.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  Accordingly, the Board will only consider the schedular criteria for scars in effect prior to October 2008. 

Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id, Note (1).  

The preponderance of the evidence shows that the Veteran's skin scar did not result in any characteristic disfigurement, visible or palpable tissue loss or gross distortion or asymmetry of one or more feature or paired sets of features.  A February 2013 VA examination report reflects that the Veteran had 5 scars of the chin.  Scar 1 was on the left side of lip, linear on an angle was 4 x 0 cm.  Scar 2 was horizontal, under left lip/on chin, elevated, tender to palpation.  It measured 1.5 x 0.2 cm.  Scar 3 was on the left side of chin, angled, hypopigmented, tender.  It was 1.5 x 0.2 cm.  Scar 4 was on the right chin and was 0.5 x 0.2 cm.  Scar 5 was under the chin, near and 2.5 x 0 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Scar 3 had hypopigmentation and Scar 2 had an abnormal texture.  The approximate total area of the head, face and neck that was hyperpigmented was 0.30 square cm.  The approximate total area of head, face and neck with abnormal texture was 0.3 square cm.  The approximate total area of head, face and neck with missing underlying soft tissue was 0.3 square cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The VA examiner noted that the Veteran's scars resulted in limitation of function because shaving frequency was decreased because of scars to 1 time per week.  The VA examiner found the scars did not impact the Veteran's ability to work.  The evidence shows the Veteran also did not have two or three characteristics of disfigurement, which would warrant a higher rating under Diagnostic Code 7800.  Thus, the Board finds that a higher rating is not warranted under Diagnostic Code 7800.  

The Board has considered whether the Veteran is entitled to a compensable rating under other Diagnostic Codes for scars.  As noted above, the Veteran received separate ratings for two scars under Diagnostic Code 7804 because they were painful on examination.  As the scar is located on the face, Diagnostic Codes 7801 and 7802 are not applicable.  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The evidence of record shows that the Veteran's scars were not unstable on examination and did not result in limitation of function of a body part.  The Veteran is also already service-connected for loss of sensation of the inferior maxillary nerve, status-post chin scar revision.

Thus, the Veteran's facial scars, other than the two separately service connected, do not warrant a compensable disability rating under an alternative diagnostic code.  The Veteran did not appeal the initial 10 percent rating assigned for the scars under Diagnostic Code 7804, and the Board notes that it is the maximum rating under that Diagnostic Code.

Based on the foregoing, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for service-connected scars of the chin for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.

Regarding whether the Veteran's facial scars of the chin, status-post revision, warrant a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected facial scar of the chin is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected scars with the established criteria found in the rating schedule for a skin disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the scar has caused any interference with employment.  Furthermore, the medical record does not show that the Veteran's service-connected scar has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The Board notes that the Veteran is already service-connected for TDIU.  Thus, the issue of entitlement to a TDIU is not before the Board.


ORDER

Entitlement to service connection for a dental condition of loss of teeth #8 and #9 for compensation purposes is denied.

Entitlement to a rating in excess of 10 percent for facial scar of the chin is denied.


REMAND

In July 2014 Supplemental Remarks, the Veteran's representative contended that remand for a VA examination was warranted for the Veteran's claims for entitlement to service connection for right and left hand conditions and cervical strain.  The representative noted that the Veteran was involved in an armored personnel carrier (APC) accident in service in 1986.  An August 2008 VA treatment record reflects that the Veteran reported having chronic neck pain and numbness of both extremities from the elbows to the fingers.  The provider found there was electrodiagnostic evidence of a bilateral sensory median neuropathy at the wrist (carpal tunnel syndrome).  A July 2008 VA examination report evaluating fibromyalgia reflects that the Veteran reported he had aches and pain on and off in the neck since 1988.  A July 2008 VA treatment record indicates the Veteran reported having pain in the neck that went down both arms.  There is evidence the Veteran was involved in an accident in service resulting in scars on his chin.  As there is an indication that the Veteran's current neck and hand symptoms may be related to service, the Board finds that a VA examination is necessary.  Accordingly, the claims should be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 

In regard to the Veteran's claim for entitlement to a higher rating for PTSD, the Veteran submitted VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in Otis Bantum Correctional Center in East Elmhurst, New York, for PTSD from February 2010 to February 2011 in May 2012.  The Veteran also submitted request for records from The New York State Department of Corrections in Albany, New York, from January 2010 to June 2011 and Groveland Correctional Facility.  The Veteran was informed in a March 2013 letter that the forms for the New York State Department of Corrections and Community Supervision and Groveland Correctional Facility were incomplete.  The Veteran never completed a new VA Form 21-4142 for the facilities, as requested.  However, the RO never informed the Veteran that his VA Form 21-4142 was incomplete for the records from Otis Bantum Correctional Center or attempted to obtain the records, which he submitted prior to the other requests.  As the records regarding PTSD from the Correctional Center are relevant to the claim and the Veteran requested them, the Board finds the Veteran's increased rating claim for PTSD must be remanded to attempt to obtain the records.

Regarding the issues of entitlement to service connection for a right ankle disability, a sleep disorder, GERD, a gastrointestinal condition, erectile dysfunction, and fibromyalgia, the claims must be remanded for the issuance of a supplemental statement of the case (SSOC).  The RO issued a statement of the case (SOC) on those issues in July 2009 and the Veteran filed a timely substantive appeal.  Since that time, evidence relevant to the claims, including VA treatment records, has been added to the claims file.  The RO did not issue a SSOC on those issues or address the issues in the April and May 2013 SOCs of record.  When additional evidence is received by the agency of original jurisdiction (AOJ) prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2014).  As the evidence added to the claims file includes VA treatment records relevant to the Veteran's service connection claims, the Board concludes that a remand is necessary for the issuance of an SSOC.

The Veteran was afforded a VA examination regarding his claim for erectile dysfunction in July 2008.  The VA examiner found the Veteran did not have erectile dysfunction.  However, the Veteran's VA treatment records indicate the Veteran has since been prescribed Viagra for erectile dysfunction.  See March 2011 VA treatment record.  Thus, a new VA examination is necessary to address whether the Veteran has erectile dysfunction that is related to his service-connected PTSD.

The Board finds that the Veteran's July 2008 VA examination for GERD is inadequate.  The VA examiner found that the Veteran's GERD was not caused by or a result of PTSD.  The VA examiner noted that GERD was not caused by PTSD.  However, the examiner did not address whether GERD was aggravated by PTSD.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  As the VA examiner did not address whether the Veteran's GERD was aggravated by his PTSD, the claim must be remanded for a new VA opinion.

Finally, the VA treatment records in the file only date to February 2013.  As the records may be relevant to the Veteran's claims, the Board requests the appellant's complete VA treatment records from February 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms, attempt to obtain the Veteran's treatment records for PTSD from the Otis Bantum Correctional Center in East Elmhurst, New York, for PTSD from February 2010 to February 2011 in May 2012.  All efforts to obtain the records should be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from February 2013 to present.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the Veteran for a VA examination to address the following:

(a)  Identify all (i) cervical spine/neck; (ii) right hand, and (iii) left hand disabilities.

(b)  If any disabilities are identified, provide an opinion as to whether any (i) cervical spine/neck; (ii) right hand, or (iii) left hand disabilities are at least as likely as not (at least as 50 percent probability) etiologically related to service, to include the Veteran's in-service accident.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for a VA examination to address the following:

(a)  Whether he has had erectile dysfunction during the period on appeal.

(b)  If so, whether it is at least as likely as not (at least a 50 percent probability) that his erectile dysfunction is related to service.

(c)  Whether it is at least as likely as not (at least a 50 percent probability) that his erectile dysfunction is (i) caused or (ii) aggravated (chronically worsened) by his service-connected PTSD.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5. After completion of steps 1 and 2, schedule the Veteran for a VA examination to address whether it is at least as likely as not that the Veteran has GERD that is (i) caused or (ii) aggravated (chronically worsened) by his service-connected PTSD.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal.  In regard to the issues of entitlement to service connection for a right ankle disability, a sleep disorder, GERD, a gastrointestinal condition, erectile dysfunction, and fibromyalgia, the AOJ should review all relevant evidence added to the claims file since the July 2009 statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


